418 So. 2d 96 (1982)
Shelia C. DANIEL, as Administratrix, etc.
v.
The HEIL COMPANY, INC., et al.
CER-23.
Supreme Court of Alabama.
August 6, 1982.
Leon Garmon, Gadsden, for petitioner.
J. Michael Crouch, Birmingham, for The Heil Co., Inc. et al.
Francis H. Hare, Jr., of Hare, Wynn, Newell & Newton, Birmingham, for amicus curiae Alabama Trial Lawyers' Ass'n.
SHORES, Justice.
This is a certified question from the United States District Court for the Northern District of Alabama, filed on the court's own motion by the Honorable U. W. Clemon, U. S. District Judge. The certified question is filed pursuant to Alabama Rules of Appellate Procedure, Rule 18, and is determinative of an action before the federal court.
On October 23, 1979, the plaintiff's decedent sustained injuries and died as the result of an accident involving a sanitation truck that was in part designed, manufactured, assembled, and marketed by the defendant, The Heil Company, Inc.
On June 9, 1981, the plaintiff filed this action, claiming damages for wrongful death, pursuant to Ala.Code 1975, § 6-5-410, and alleging a products liability claim, based on the Extended Manufacturer's Liability Doctrine.
The defendant, The Heil Company, has timely asserted the one-year statute of limitations contained in § 6-5-502(a)(1), Ala. Code 1975, as an affirmative defense.
The question posed is: Under the facts stated, does the wrongful death limitations period (Ala.Code 1975, § 6-5-410(d)) or the more recent products liability limitations statute (Ala.Code 1975, § 6-5-502(a)(1), as amended) apply?
*97 We answer as follows: The wrongful death limitations period contained in § 6-5-410(d) applies. Section 6-5-502, et seq., Ala.Code 1975, were declared unconstitutional by this Court in Lankford v. Sullivan, Long & Hagerty, 416 So. 2d 996 (Ala.1982).
CERTIFIED QUESTION ANSWERED.
TORBERT, C. J., and FAULKNER, JONES, ALMON, EMBRY, BEATTY, and ADAMS, JJ., concur.